Citation Nr: 0945526	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II (hereinafter referred to as diabetes).

2.  Entitlement to service connection for an eye disability, 
to include corneal ulcers and herpetic keratitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1957 to 
April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In October 2007, the Veteran testified at a travel board 
hearing before the undersigned.  A transcript of that hearing 
is of record.

The issue of entitlement to service connection for an eye 
disability, to include corneal ulcers and herpetic keratitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's diabetes is not related to active service.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in November 2004, January 
2005, March 2005, and March 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  Together, the letters informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The majority of the Veteran's service treatment records are 
no longer available, most likely having been destroyed in an 
accidental fire at the National Personnel Records Center in 
1973.  In cases where the Veteran's service treatment records 
are unavailable through no fault of the Veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  Id.   In this case, the Veteran was informed that 
there was a strong possibility that his service medical 
records were destroyed in the fire in 1973 and asked him to 
complete NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  In addition, the Veteran was 
informed of alternative evidence that could help support his 
claim.     

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

The Veteran contends that he was diagnosed with diabetes 
while in the service.  On his original application for 
compensation, received by VA in September 2004, the Veteran 
stated that he was treated for diabetes from October 1957 to 
April 1958 at Womack Army Hospital while stationed at Fort 
Bragg and self treated through diet and exercise after 
leaving service.  In a letter received by VA in December 
2004, the Veteran stated that he became dizzy one day when he 
climbed a ladder to replace a light bulb and that the 
colonel's wife drove him to the military hospital where his 
blood sugar was tested and was 530.  The Veteran also stated 
that he became completely disoriented when he went to pick up 
a sheet of paper that had fallen on the floor.  The colonel 
rushed him to the hospital where he was told that he had 
contracted sugar diabetes.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of diabetes mellitus is factually shown during 
service.  The Board concludes it was not.  The only service 
treatment record in the claims file is a clinical record 
cover sheet indicating that the Veteran was hospitalized from 
May 17, 1957 to May 23, 1957 with a diagnosis of acute 
respiratory disease.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Diabetes mellitus can be service-
connected on such a basis.  However, the first showing of 
high glucose levels in the record is not until 1991, more 
than 30 years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
appellant reports continuity of post-service symptoms, this 
allegation is entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
diabetes mellitus after service.  See 38 C.F.R. § 3.303(b) 
(2008).  A VA medical record dated in August 2003, Primary 
Care Screening Tool, noted a history of diabetes for 14 years 
on medication, which would indicate an onset sometime in 
1989.  In light of this inconsistency and the long time 
between the Veteran's separation from active service and 
documented diagnosis of the disability, the Board finds any 
assertion on the Veteran's part that his diabetes mellitus 
has been present since discharge is not credible, and thus, 
not probative.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, may 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).

In addition, on a VA form 21-4138, Statement in Support of 
Claim, received in December 2004, the Veteran stated that he 
was treated for diabetes by Dr. Condon just after he got out 
of the service.  The Veteran testified in October 2007 that 
he began seeing Dr. Condon in the 1950s and Dr. Craig since 
1959-1960.  Further, the Veteran's treating physician, Dr. 
Craig, wrote on VA Form 21-4142, Authorization and Consent to 
Release Information to the VA, received by VA in December 
2004, "P[atien]t has had a [diagnosis] of Diabetes for over 
40 years.  This is a long term diagnosis."  However, that 
same treating physician noted in November 1996 that the 
Veteran had new onset diabetes mellitus.  The Board finds 
that contemporaneous evidence from 1996 which reveals a new 
onset of diabetes to be far more persuasive than the Dr. 
Craig's recollections more than 10 years later.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has diabetes mellitus, 
type II.  The remaining question, therefore, is whether there 
is medical evidence of a relationship between the current 
diabetes and the Veteran's military service.  However, no 
medical professional has ever related the Veteran's diabetes 
mellitus to his period of military service.  Although Dr. 
Craig noted a diagnosis of diabetes for over 40 years, as 
noted above, this is inconsistent with his own determination 
in November 1996 of new onset diabetes mellitus.  Thus, the 
Board affords no probative weight to Dr. Craig's December 
2004 statement.  On the other hand, the 1996 report of new 
onset diabetes is consistent with the 14 year history of 
diabetes reported in the August 2003 VA treatment record.  
    
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until many years 
after service.  As noted above, except for the elevated 
glucose reading in 1991, prior to November 1996, there is no 
medical evidence of diabetes mellitus in the Veteran's 
treatment records.   Despite a diagnosis of diabetes in 1996, 
the Veteran did not begin to state he had experienced 
symptoms since service until after he filed his claim for VA 
compensation in February 2004.  Furthermore, no medical 
records dated prior to 2004 suggest a history of the 
disability dating to service.    

Thus, the record is absent evidence of in-service incurrence 
of diabetes mellitus, evidence of diabetes mellitus within a 
year following service, credible evidence of continuity of 
symptomatology, and competent evidence of a nexus between 
service and currently diagnosed diabetes mellitus.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

Although the Veteran contends that his diabetes mellitus is 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As there is no competent medical evidence that 
links the currently diagnosed diabetes mellitus to any 
incident or incidents of service, service connection for 
diabetes mellitus, type II must be denied. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.


REMAND

The Veteran contends that he was treated for a corneal ulcer 
of his left eye while in service, that he was treated two to 
three times while at Ft. Bragg, and that he was treated at 
Womack Army Hospital between 1957 and 1959.  The Veteran 
contends that he has been continually treated since service 
for herpes virus which in turn caused an ulcer to his left 
eye.  

In December 2004, VA received a letter from the Veteran in 
response to the November 2004 VCAA letter.  The Veteran 
stated that while at Fort Carson, while on the rifle 
instruction circle, a small bug entered his left eye and he 
could not see out of it.  He was driven to the military 
hospital where the doctor indicated that his cornea had been 
damaged and stated that he would continue to have problems 
with his left eye cornea.

As noted above, the only service treatment record in the 
claims file is a clinical record cover sheet indicating that 
the Veteran was hospitalized from May 17, 1957 to May 23, 
1957 with a diagnosis of acute respiratory disease.

A December 1996 medical record indicates that the Veteran 
stated about 30 years prior, he had an ulcer of the eyelids 
which affected also the eye and that his vision had become 
worse in the prior few weeks.  Although the 1996 medical 
record places onset of eye problems around 1966, after the 
Veteran's active service period, in order to afford the 
Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.  In this 
regard, a medical opinion in conjunction with the review of 
the entire record and examination of the Veteran is warranted 
to indicate whether or not the Veteran suffers from a current 
eye disability that is at least as likely as not related to 
his military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current eye 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should identify any current 
eye disability that is currently 
manifested.  For each disability 
identified, the examiner should provide 
an opinion as to whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood) that the 
disability is related to the Veteran's 
active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


